Citation Nr: 9935973	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to a higher disability rating for service-
connected hemorrhoids, currently evaluated as 0 percent 
disabling.

6.  Entitlement to a higher disability rating for service-
connected rash, tinea corporas trunk and back, currently 
evaluated as 0 percent disabling.

7.  Entitlement to a higher disability rating for service-
connected postoperative carpal tunnel release, left, 
currently evaluated as 0 percent disabling.

8.  Entitlement to a higher disability rating for service-
connected postoperative carpal tunnel release, right, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for bilateral hearing loss, bilateral 
knee pain, diarrhea, low back pain, a bilateral foot 
condition, and ingrown toe nails.  The RO also granted 
service connection for hemorrhoids, residuals of a right 
wrist fracture, a skin condition, and bilateral carpal tunnel 
release, in each case assigning an evaluation of 0 percent 
(noncompensable).  In January 1995, a notice of disagreement 
was received as to the denials of the veteran's claims for 
service connection, and the issues of entitlement to 
compensable disability ratings for his service-connected 
disabilities.  A statement of the case was issued in March 
1995, and a substantive appeal was received in May 1995.  The 
veteran's claim for diarrhea was subsequently expanded to 
include a claim for irritable bowel syndrome, and diarrhea as 
due to an undiagnosed illness.

During his personal hearing, held in November 1998, the 
veteran stated that he wished to withdraw the issues of 
entitlement to service connection for a bilateral foot 
condition, and for ingrown toe nails, as well as the issue of 
entitlement to a higher disability rating for his service-
connected residuals of right wrist fracture.  See 38 C.F.R. 
§ 20.204(b) (1999).  

The issues of entitlement to service connection for low back 
disability and for compensable ratings for both the right and 
the left postoperative carpal tunnel release disabilities are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical diagnosis of hearing loss disability 
for VA compensation purposes. 

2.  There is no medical diagnosis of current bilateral knee 
disability. 

3.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

4.  The veteran suffers from gastrointestinal symptoms which 
have been medically attributed to irritable bowel syndrome.

5.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
irritable bowel syndrome is related to his military service. 

6.  The veteran's service-connected hemorrhoids are not more 
than mild or moderate in degree.

7.  The veteran's service-connected rash, tinea corporas 
trunk and back, is not productive of exfoliation, exudation 
or itching involving an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran suffers from gastrointestinal disability 
described as irritable bowel syndrome which was incurred in 
active military service.  38 U.S.C.A.§§ 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1999).

4.  The criteria for entitlement to a compensable evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1999).

5.  The criteria for entitlement to a compensable evaluation 
for rash, tinea corporas trunk and back, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Bilateral Hearing Loss Disability

The veteran asserts that he has bilateral hearing loss as a 
result of his service, specifically as a result of duties 
aboard planes, to include C-130's, which exposed him to 
acoustic trauma.  He states that he particularly has trouble 
when more than one person is talking, and when he tries to 
use the phone. 

Applicable regulations to VA compensation claims provide that 
impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

The veteran's service medical records show that the veteran 
received periodic examinations, which included audiometry 
testing, between 1973 and 1994.  These reports, and the 
remainder of the veteran's service medical records, are 
silent as to complaints, treatment or a diagnosis involving 
bilateral hearing loss.  They do not include any audiometry 
results which indicated hearing loss as defined in 38 C.F.R. 
§ 3.385.  Of particular note, the veteran's retirement 
examination report, dated in May 1994, included audiological 
testing.  The report indicates "mild hearing loss A.U. (both 
ears) 6K H-1 profile."  Hearing protection in hazardous 
areas was recommended.  The results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
LEFT
5
0
5
10
15

A VA audio examination report, dated in August 1994, shows 
that the veteran complained of hearing impairment of about 
ten years' duration due to service on a flight line and 
monitoring radios.  The results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
          
5
20
LEFT
0
0
0
5
15

Speech audiometry revealed a speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Average decibel loss was 5 in the left ear and 6 in the right 
ear.  The examiner stated that although signs of a noise-
related hearing impairment were present, the veteran's 
hearing thresholds were within normal limits throughout the 
frequency range used in the calculation of hearing 
impairment.  Word recognition scores were also within normal 
limits.  A VA audio-ear disease examination report, dated in 
August 1994, contains a diagnosis of decreased hearing per 
patient history, and notes that hearing was grossly intact 
that the physical examination was normal.

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board 
notes that the claims file does not contain medical evidence 
showing that he currently has bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Without a 
medical diagnosis of current disability, the claim is not 
well-grounded.  In reaching this determination, the Board 
acknowledges that the record includes medical notation of 
hearing loss.  However, the Board is governed by the 
definition of hearing loss disability as set forth in 38 
C.F.R. § 3.385, and the audiometric examination reports of 
record do not show that hearing loss disability as defined in 
that regulation have been met.  

B.  Bilateral Knee Disability

A review of the transcript from the veteran's hearing, held 
in November 1998, shows that he asserts that he strained his 
knees on several occasions during service, particularly while 
moving heavy safes, and that he was given a brace for his 
right knee for several months on one occasion.  He also 
stated that he had received a prescription for knee pain at 
one time.  He states that he has knee pain which requires him 
to rest after being active for about 10-20 minutes of chasing 
his cows, with occasional left knee "popping" and right 
knee stiffness.

The veteran's service medical records show that in December 
1987, he was treated for STI (soft tissue injuries) of the 
right leg, knee and ankle.  In April 1989, he was treated for 
complaints of stiffness and swelling in his joints, including 
the knees.  A periodic examination report, dated in April 
1990, and the veteran's retirement examination report, dated 
in May 1994, show that his lower extremities and 
musculoskeletal system were clinically evaluated as normal.

A VA general medical examination report, dated in August 
1994, contains diagnoses that included "knee pain," and a 
notation that X-rays were normal.  A VA joints examination 
report, dated in August 1994, contains a diagnosis of history 
of pain in the knees bilaterally, with essentially normal X-
rays.  There was some crepitance in the right knee, although 
there was no pain on motion.

A VA outpatient report, dated in July 1997, shows that the 
veteran sought treatment for complaints of pain and swelling 
after he twisted his knee, foot and ankle.

Based on this evidence the Board finds that the veteran's 
claim for service connection for a bilateral knee disorder is 
also not well grounded.  While the veteran was treated for 
knee symptoms on two occasions during service, these appear 
to have been acute conditions as evidenced by the lack of 
subsequent treatment or findings for the knee during the 
veteran's approximately four years of service, and the 
absence of clinical findings of a chronic knee disability at 
either the April 1990 or the May 1994 inservice examinations.  
Furthermore, the Board is unable to view the evidence as 
including a medical diagnosis of current chronic knee 
disability.  The Board believes it reasonable to view the 
August 1994 VA general medical examination listing of knee 
pain in the section for diagnoses as merely documenting the 
veteran's complaints of pain and not an actual medical 
diagnosis of chronic knee disability.  In fact, the VA 
examiner who conducted a joints examination at the same time 
only referred to a history of bilateral knee as a diagnosis.  
Moreover, even if the Board were to assume for the sake of 
argument that the reference to knee pain was sufficient to 
constitute a diagnosis of chronic knee disability, there is 
still no medical evidence suggesting a link to the veteran's 
service.  There are no medical records showing a continuity 
of symptoms since the knee complaints treated in the late 
1980's, nor is there any medical opinion to otherwise suggest 
a nexus to service.  

In sum, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral knee 
disability is not well-grounded. 


C.  Conclusion

The Board has considered the veteran's statements submitted 
in support of his arguments that he has bilateral hearing 
loss and a bilateral knee condition as a result of his 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence that shows that he 
currently has bilateral hearing loss, as defined by the 
applicable regulation, or that his has a current chronic 
bilateral knee disability which is related to his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed bilateral hearing loss 
and bilateral knee disabilities.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

II.  Irritable Bowel Syndrome/Diarrhea

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Further, the record 
incudes post-service evidence of diarrhea.  In view of the 
particular nature of the claimed disability and the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding 
service connection for disability due to undiagnosed 
illnesses for such veterans, the Board finds that the 
veteran's claim is well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in October 1996, 
the RO sent the veteran a letter requesting that he forward 
all additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  A 
review of the claims file also shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment.  Based on the foregoing, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

A review of the transcript from the veteran's hearing, held 
in November 1998, shows that he argues that he had food 
poisoning three times while serving in Saudi Arabia, and that 
he now has diarrhea two to three times per month, with each 
episode lasting between two and five days.

The veteran's service medical records do not show a diagnosis 
of diarrhea.  An examination report dated in April 1990, and 
a retirement examination report dated in May 1994, show that 
his abdomen was clinically evaluated as normal.  The report 
of medical history accompanying the May 1994 report shows 
that he expressly denied any stomach and intestinal problems.  

The post-service medical evidence includes a VA examination 
report, dated in August 1994, which shows that the veteran 
complained of having diarrhea about one day every one to two 
months.  The diagnosis was intermittent diarrhea.  VA 
intestinal and stomach examination reports, also dated in 
August 1994, contain diagnoses noting a history of 
intermittent diarrhea that was most likely irritable bowel 
syndrome.  The physical examination and laboratory data were 
noted to be normal.

A VA Persian Gulf examination report, dated in October 1995, 
shows that the veteran was diagnosed with recurrent diarrhea.  
Some associated reports note diarrhea with "etiology 
unclear."  A VA examination report, dated in January 1996, 
shows that the veteran was given a "working" diagnosis of 
irritable bowel syndrome.  A VA stomach examination report, 
also dated in January 1996, contains a diagnosis of irritable 
bowel syndrome.  A VA surgical pathology report, dated in 
April 1996, contains a postoperative diagnosis of irritable 
bowel syndrome, rule out microscopic colitis.  A VA stomach 
examination report, dated in January 1997, contains a 
diagnosis of "diarrhea with symptoms highly suggestive of 
irritable bowel syndrome."  VA outpatient reports, dated 
between 1995 and 1998, contain several notations of diarrhea.  

Although initially not clear, it appears that trained medical 
personnel have at last attributed the veteran's 
gastrointestinal symptoms to irritable bowel syndrome.  While 
not clinically noted at the time of discharge examination, 
the veteran's claim for compensation filed within a month of 
discharge from service refers to diarrhea and VA examination 
in August 1994 refers to intermittent diarrhea and further 
includes a comment that the intermittent diarrhea was most 
likely irritable bowel syndrome.  Because the claim is well-
grounded, the provisions of 38 U.S.C.A. § 5107(b) are to be 
considered.  Given the close proximity in time of the 
veteran's claim to service and the medical evidence of 
intermittent diarrhea to service, and acknowledging that the 
intermittent nature of the gastrointestinal symptoms may 
account for the lack of documentation in certain service 
medical records, the Board believes that a reasonable doubt 
exists as to whether or not the veteran's diarrhea (now 
attributed to irritable bowel syndrome) is related to his 
military service.  Resolving all such doubt in the veteran's 
favor, the Board finds that entitlement to service connection 
for gastrointestinal disability described as irritable bowel 
syndrome is warranted.  38 U.S.C.A. § 5107(b).  

In view of the Board's finding, the question of whether or 
not the veteran's gastrointestinal signs and symptoms are due 
to an undiagnosed illness under the provisions of 38 U.S.C.A. 
1117; 38 C.F.R. § 3.317 is moot. 

III.  Claims for Higher Evaluations

The veteran is also appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for higher evaluations 
are well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA outpatient and examination 
reports, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in November 1994, the RO determined that 
service connection was warranted for hemorrhoids; and rash, 
tinea corporas trunk and back; with both disabilities 
currently evaluated as 0 percent disabling.  In each case, 
the RO assigned an effective date of July 1, 1994.  
Accordingly, the issue is whether a compensable rating for 
hemorrhoids; or rash, tinea corporas trunk and back; is 
warranted for any period from July 1, 1994 to the present.   


A.  Hemorrhoids

In November 1994, the RO granted service connection and a 
noncompensable rating for hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7336.  Under DC 7336, a 
noncompensable evaluation contemplates mild or moderate 
hemorrhoids.  A compensable evaluation of 10 percent requires 
large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.

A review of the transcript of the veteran's personal hearing, 
held in November 1998, shows that the veteran complains that 
his hemorrhoids are productive of bleeding about twice a 
month, for up to five days per episode.  

The Board notes that although the records contains VA 
outpatient treatment reports, dated between 1995 and 1998, 
and several VA examination reports, dated between 1994 and 
1996, none of these reports show treatment or a diagnosis of 
hemorrhoids.  Hemorrhoids were specifically noted not to be 
in evidence in a January 1996 VA stomach examination report, 
and a January 1996 VA rectal and anal examination report 
shows that hemorrhoids were not noted, and that there was no 
bleeding, soiling, fecal leakage or incontinence.

Based upon review of the evidence, the Board concludes that 
the noncompensable evaluation most accurately represents the 
veteran's current disability picture as of July 1, 1994 to 
the present.  In this regard, the Board notes that a review 
of the previously discussed evidence does not show that the 
veteran has had large, thrombosed, or irreducible hemorrhoids 
with excess redundant tissue evidencing frequent recurrences, 
as required for a 10 percent evaluation under DC 7336.  
Accordingly, the veteran's hemorrhoids have not been found to 
be productive of more than a mild or moderate disability.  
Therefore, the preponderance of the evidence is against an 
increased (compensable) evaluation.  


B.  Rash

In November 1994, the RO granted service connection for 
"rash, tinea corpis, trunk and back," and assigned a 
noncompensable evaluation.  This condition is not 
specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  Where the particular disability 
for which the veteran is service connected is not listed, it 
will be permissible to rate under a closely related disease 
or injury in which not only are the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's rash, tinea corporas trunk and back, appears to 
be most analogous to eczema, as contemplated in 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7806, and this is the diagnostic 
code assigned by the RO.  Under the provisions of DC 7806, a 
10 percent rating is for application when there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  Slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area merits a continuation of the zero percent evaluation 
currently in effect.

Based on its review of the evidence, the Board finds that the 
veteran's rash, tinea corporas trunk and back, is not shown 
to be productive of sufficient impairment as to warrant a 
grant of entitlement to a 10 percent evaluation with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, DC 7806.  In this regard, a 
VA skin examination report, dated in August 1994, shows that 
the veteran was found to have a 1 x 2 centimeter papular 
patch on his left lower quadrant which was resolving.  The 
veteran stated that it was associated with pruritus.  There 
were no nervous manifestations.  Similar findings are noted 
in an August 1994 VA general examination report.  A VA skin 
examination report, dated in January 1996, shows that the 
veteran complained of recurrent rash which manifested as 
half-dollar sized discolored, pruritic areas on his back 
accompanied by satellite lesions.  On examination, he was 
found to have no rash, although his skin was noted to be 
markedly dry, with thickening and roughing of the hands and 
forearms.  There were no lesions to evaluate.  The diagnosis 
was chronic dry skin of the upper extremities and undiagnosed 
chronic rash in 1991, not currently present.

Reports accompanying a Persian Gulf examination report, dated 
in October 1995, contain a diagnosis of dry skin and skin 
rash.  On examination, a rash was not actually present.  The 
skin was dry and scaly on the forearms and hands.  The was a 
three to four millimeter erythematous papule on the left 
thigh and a similarly-sized scaly lesions on the dorsum of 
the hands.  The assessment was history of intermittent rash 
not present today.  A VA outpatient treatment report, dated 
in December 1995, shows that no rash was present.  In June 
1996, the veteran was treated for a vesiculatory skin rash 
and blister on his left arm.  Several VA outpatient treatment 
reports, dated between December 1996 and March 1998, show 
that the veteran's "active problems" were noted to include 
a vesiculatory skin rash, suspect zoster, and dry skin.  

Based on the foregoing, the Board finds that there is no 
objective evidence of exfoliation, exudation or itching 
related to the veteran's service-connected rash, tinea 
corporas trunk and back, such that a compensable rating is 
warranted under DC 7806 for the period from July 1, 1994 to 
the present.  Of particular note, VA outpatient treatment 
reports, dated in August and December of 1996, show that the 
examiners stated that the veteran's dry skin was related to 
his (nonservice-connected) hypothyroid condition.  Apart from 
a resolving 1 x 2 cm. patch in August 1994, and a rash on the 
left arm in June 1996, VA examiners have repeatedly noted 
that the claimed rash was not present, and there are no 
clinical findings of a rash.  Accordingly, a compensable 
evaluation is not warranted.

C.  Conclusion

In reaching the above determinations regarding the proper 
ratings for hemorrhoids and for skin rash disability, the 
Board has considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claims with regard to these two disabilities, 
such rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and for bilateral knee 
disability are not well-grounded.  Entitlement to compensable 
evaluations for hemorrhoids and for rash, tinea corporas 
trunk and back, is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to service connection for gastrointestinal 
disability described as irritable bowel syndrome is 
warranted.  To this extent, the appeal is granted. 


REMAND

The veteran asserts that a higher rating is warranted for his 
bilateral postoperative carpal tunnel release.  In 
particular,  he argues that he has difficulty manipulating 
small objects, operating a motorcycle, working at a keyboard, 
and that he must take a break every 20 to 30 minutes while 
remodeling his house.  

A review of the record shows that the veteran last received a 
VA examination for his wrists in August 1994 (although a 
January 1996 VA examination report contains some findings for 
the wrists).  A VA outpatient report shows that in April 
1995, the veteran was treated for paresthesias of his 
fingers, and possible early recurrent CTS (carpal tunnel 
syndrome) secondary to inadequate release.  Reports 
accompanying a Persian Gulf examination report, dated in 
October 1995, as well as a December 1995 outpatient treatment 
report, contain a diagnosis of paresthesias and possible 
early CTS.  The December 1995 report shows that the veteran 
complained of paresthesias while working at his keyboard.  A 
VA outpatient report dated in August 1997 shows that the 
veteran was treated for complaints of stiff fingers while at 
work.  The assessments included arthritis.

At the veteran's November 1998 hearing, and in a submission 
dated in May 1999, the veteran's representative essentially 
argued that another examination is warranted to account for 
functional loss due to pain and weakness.  It is the Board's 
judgment that, given the amount of time that has elapsed 
since the last VA compensation examination, and the fact that 
subsequent dated VA outpatient treatment reports contain 
diagnoses of arthritis and possible early recurrent carpal 
tunnel syndrome secondary to inadequate release, the veteran 
should be accorded another VA examination for the purpose of 
determining the severity of his bilateral postoperative 
carpal tunnel release.

With regard to the veteran's claim of entitlement to service 
connection for low back disability, the Board notes that the 
RO denied this claim in November 1994.  The veteran received 
notification of this determination that same month.  He 
disagreed with the denial of his claim for low back pain in 
his notice of disagreement (NOD), received in February 1995.  
For unclear reasons, the RO did not issue a (supplemental) 
statement of the case (SSOC) concerning the denial of the 
veteran's claim for low back pain until February 1999.  At 
that time, the veteran was notified that if the supplemental 
statement of the case contained an issue which was not 
included in a prior statement of the case or supplemental 
statement of the case, he must respond within 60 days to 
perfect his appeal as to the new issue.  As the veteran has 
not filed a substantive appeal to the February 1999 SSOC, the 
issue of entitlement to service connection for low back pain 
does not appear to be before the Board at this time.  YT v. 
Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 
(1993).  Nevertheless, written argument prepared by the 
veteran's representative in May and July of 1999 makes 
reference to this issue.

In light of the procedural history cited above and the 
Court's recent determination in Marsh v. West, 11 Vet. App. 
468 (1998), it is the opinion of the Board that the veteran 
should be afforded the opportunity to present evidence and 
argument as to whether he filed a valid substantive appeal 
with regard to the issue of entitlement to service connection 
for a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the veteran's service-
connected bilateral carpal tunnel 
disability should be obtained and made of 
record.

2.  The RO should schedule the veteran 
for a special VA examination of his 
wrists.  The examiner should obtain a 
relevant medical history from the 
veteran, review the relevant medical 
evidence in the claims file, and, to the 
extent that is possible, determine and 
report the degree of disability (mild, 
moderate, severe) attributable to the 
veteran's nerve injury (postoperative 
carpal tunnel release, left and right) in 
light of pertinent diagnostic criteria.  
The examiner should also indicate whether 
the veteran has arthritis of his wrists, 
and, if so, whether it is at least as 
likely as not that the veteran's 
arthritis was caused or aggravated by  
his postoperative bilateral carpal tunnel 
release.  All opinions should be 
accompanied by a complete rationale.  All 
indicated tests and studies should be 
accomplished.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination. 

3.  After the action requested in the 
above paragraphs has been completed, the 
RO should review the expanded record and 
adjudicate the issues of entitlement to 
compensable rating for both the right and 
left postoperative carpal tunnel release 
disabilities on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law.  The 
veteran and his representative should 
then be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 

4.  The veteran and his representative 
should also be afforded a reasonable 
period to submit evidence and argument on 
whether a timely appeal was filed on the 
issue of service connection for a low 
back disability.  Thereafter, if the 
veteran disputes this determination, the 
RO should make a formal adjudication on 
the matter of whether a timely 
substantive appeal has been submitted on 
the issue of service connection for a 
back disability.  If it is determined by 
the RO that a timely substantive appeal 
was received, then the case should be 
returned to the Board.  If the RO 
determines that a timely substantive 
appeal was not received, then the veteran 
and his representative should be informed 
of the right to file a notice of 
disagreement with that determination.  If 
a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.

The veteran and his representative are free to submit any 
additional evidence and argument in connection with the 
issues addressed in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

